Case 3:19-bk-30289           Doc 707     Filed 08/13/19 Entered 08/13/19 21:01:25                   Desc Main
                                        Document      Page 1 of 3




                                                                                          Dated: August 13th, 2019




                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

     In re:                                             )      Chapter 11
                                                        )
     Blackjewel, L.L.C., et al.,                        )      Case No. 19-30289
                                                        )
                            Debtors.1                   )      (Jointly Administered)

      CONDITIONAL FINAL ORDER APPROVING DEBTORS’ EMERGENCY MOTION
       FOR ORDER AUTHORIZING DEBTORS TO OBTAIN FINAL POSTPETITION
               FINANCING FROM RIVERSTONE CREDIT PARTNERS

              This matter came on for hearing on August 5, 2019 and August 6, 2019 (the “Final

 Hearing”) on the Debtors’ Emergency Motion for an Order Authorizing Debtors to Obtain Interim

 Postpetition Financing From Riverstone Credit Partners, dated July 3, 2019 (the “Riverstone DIP

 Motion”) seeking an Interim Order and a Final Order, pursuant to Sections 364(c)(1) and (d) of

 the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), Rules 2002,

 4001, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and

 Rule 4001-2 of the Local Rules for the United States Bankruptcy Court for the Southern District

 of West Virginia (the “Local Rules”) approving secured superpriority post-petition financing from


 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number
 are as follows: Blackjewel, L.L.C. (0823); Blackjewel Holdings L.L.C. (4745); Revelation Energy Holdings,
 LLC (8795); Revelation Management Corporation (8908); Revelation Energy, LLC (4605); Dominion Coal
 Corporation (2957); Harold Keene Coal Co. LLC (6749); Vansant Coal Corporation (2785); Lone Mountain
 Processing, LLC (0457); Powell Mountain Energy, LLC (1024); and Cumberland River Coal LLC (2213). The
 headquarters for each of the Debtors is located at 1051 Main Street, Milton, West Virginia 25541-1215.


                                                      -1-
Case 3:19-bk-30289        Doc 707     Filed 08/13/19 Entered 08/13/19 21:01:25            Desc Main
                                     Document      Page 2 of 3


 Riverstone Credit Partners—Direct, L.P. (the “DIP Lender”) secured by a senior lien under

 Sections 364(c) and (d) on the terms set forth in Exhibit A to the Riverstone DIP Motion (the “DIP

 Facility”); and upon the record of the Debtors’ jointly administered chapter 11 cases (collectively,

 the “Case”), and this Court having held the Final Hearing, and having considered all the pleadings

 filed with this Court and the record of the Final Hearing and after due deliberation and

 consideration, and good and sufficient cause appearing therefor, and it appearing to be in the best

 interests of the Debtors’ estates and creditors:

 IT IS HEREBY ORDERED THAT

        1.      The Riverstone DIP Motion is hereby conditionally granted on a final basis.

        2.      Pursuant to Sections 364(c)(1) and (d) of the Bankruptcy Code, the Debtors are

 authorized to borrow up to $5,000,000 – of which $3,000,000 has been funded – on the terms set

 forth in Exhibit A to the Riverstone DIP Motion and the term sheet attached to the Riverstone DIP

 Motion is hereby conditionally approved on a final basis.

        3.      Pursuant to Section 364(c)(1) of the Bankruptcy Code, the obligations under the

 DIP Facility shall constitute an allowed claim against the Debtors, with priority over any and all

 administrative expenses of the kind specified in Section 503(b) or 507(b) of the Bankruptcy Code.

        4.      Pursuant to Section 364(d) of the Bankruptcy Code, the DIP Facility shall be

 secured by a senior lien on all property of the Debtors’ estates, including any property of the

 Debtors’ estates that is subject to a lien; provided, however, that the Debtors deposited $500,000,

 within two (2) business days after entry of the Interim Order, in a separate escrow account for the

 exclusive benefit of the Debtors’ professionals.

        5.      Provided that all obligations under the DIP Facility are paid in full in immediately

 available funds on or before August 15, 2019, the Order shall automatically become final without



                                                    -2-
Case 3:19-bk-30289        Doc 707     Filed 08/13/19 Entered 08/13/19 21:01:25              Desc Main
                                     Document      Page 3 of 3


 further action by the Court or any other party upon such repayment in full, and all objections to

 the final approval of the DIP Facility are overruled effective as of the finality of this Order. If all

 obligations under the DIP Facility are not paid in full by such date, this Order shall be deemed to

 be a further interim order, all objections to the granting of final approval of the DIP Facility shall

 be preserved, and the Debtors shall promptly notice a further final hearing on the DIP Facility.

           6.    The Court shall retain exclusive jurisdiction to interpret and enforce this Order and

 the DIP Facility.

           7.    Within three (3) business days after the entry of this Order, the Debtors shall serve

 a copy of this Order in accordance with the Bankruptcy Rules.



 Presented By:

 Joe M. Supple (W.Va. Bar No. 8013)
 SUPPLE LAW OFFICE, PLLC
 801 Viand Street
 Point Pleasant, WV 25550
 Telephone: 304-675-6249
 joe.supple@supplelaw.net

 - and –

 /s/ Stephen D. Lerner
 Stephen D. Lerner
 Nava Hazan
 Travis A. McRoberts
 SQUIRE PATTON BOGGS (US) LLP
 201 E. Fourth Street, Suite 1900
 Cincinnati, Ohio 45202
 Telephone: 513.361.1200
 Facsimile: 513.361.1201
 stephen.lerner@squirepb.com
 nava.hazan@squirepb.com
 travis.mcroberts@squirepb.com

 Proposed Counsel for the Debtors and Debtors in Possession


                                                   -3-
